                Case 19-11739-LSS             Doc 676       Filed 04/23/20        Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                 Case No. 19-11739 (LSS)

                                   Debtors.                  (Jointly Administered)

                                                             Hearing Date: June 3, 2020 at 10:00 a.m. (ET)
                                                             Response Deadline: May 27, 2020 at 4:00 p.m. (ET)

    EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA AND TEACHERS’
RETIREMENT SYSTEM OF ALABAMA’S FIRST (1ST) OMNIBUS (SUBSTANTIVE)
OBJECTION TO SECTION 503(B)(9) CLAIMS PURSUANT TO SECTION 502 OF THE
  BANKRUPTCY CODE, BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1



     Claimants receiving this Objection should locate their name(s) and claim number(s) on
     Exhibit A to the Proposed Order attached to this Objection to learn the grounds for the
                objection pertaining to their claim(s) and the relief being sought.

     Please be aware that if you filed a proof of claim against the Debtors that is identified on
      any of the Exhibits attached to this Objection, your claim is being objected to through
     this Objection. This Objection thus directly affects your rights, and your claim may be
     reclassified, reduced, modified, disallowed, expunged, or eliminated by the relief sought
                     in this Objection or any further objection that may be filed.

       The relief sought herein is without prejudice to any party in interest’s right to pursue
      further substantive or non-substantive objections against the claims listed on Exhibit A
                         to the Proposed Order attached to this Objection.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


43259402 v7
               Case 19-11739-LSS        Doc 676      Filed 04/23/20     Page 2 of 13




          The Employees’ Retirement System of Alabama and Teachers’ Retirement System of

Alabama (together, “RSA”) object, pursuant to section 502 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 3007-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), to the

classification of all or any portion of each of the proofs of claim filed against the above-captioned

debtors (the “Debtors”) that are listed on Exhibit A to the proposed form of order (the “Proposed

Order”) attached hereto as Exhibit 2 (collectively, the “Disputed Claims”) and request that the

Disputed Claims be modified and reclassified as set forth on Exhibit A to the Proposed Order. In

support of this Objection, RSA relies on the Declaration of Sandy Karp (the “Karp Declaration”),

a copy of which is attached hereto as Exhibit 1. In further support of this Objection, RSA

respectfully represents as follows:

                                         JURISDICTION

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012 (the “Amended Standing Order”). This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter a final order consistent with Article III

of the United States Constitution. RSA consents to entry of a final order by the Court in connection

with this Objection to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

          2.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




43259402 v7                                      2
                Case 19-11739-LSS             Doc 676        Filed 04/23/20        Page 3 of 13




          3.      The statutory and legal predicates for the relief sought herein are Section 502 of the

Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1.

                         FACTUAL AND PROCEDURAL BACKGROUND

          4.      On August 5, 2019, the above-captioned debtors (the “Debtors”) commenced these

jointly administered chapter 11 cases in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) by filing a voluntary petition for relief under the

Bankruptcy Code.

          5.      The Debtors were a leading provider of polished-casual dining in a luxury theater

auditorium environment. The Debtors were one of the largest combined movie theater and

restaurant entertainment destinations with locations that provide a luxurious movie-going

experience at an affordable price. The Debtors provided customers with high-quality, chef-driven

culinary and mixology in unique destinations that include premium movie theaters, restaurants and

lounges.

          6.      A detailed description of the Debtors and their business is set forth in the

Declaration of David M. Baker in Support of First Day Motions [Docket No. 4], incorporated

herein by reference.

A.        The DIP Facility and Sale

          7.      RSA is the Debtors’ prepetition senior secured lender,2 DIP lender and largest

unsecured creditor in these cases by virtue of its deficiency claim. As a creditor, RSA is a “party

in interest” with standing to object to the Disputed Claims under 11 U.S.C. § 502(a).

          8.      On September 26, 2019, the Court entered the Final Order: (A) Authorizing



2
   As stipulated by the Debtors in the Final DIP Order, as of the Petition Date, the Debtors were justly and lawfully
indebted and liable to RSA under the Pre-Petition Loan Documents (as defined in the Final DIP Order) for term loans
in the outstanding principal amount of $205,340,772.


43259402 v7                                              3
                Case 19-11739-LSS        Doc 676      Filed 04/23/20    Page 4 of 13




Debtors in Possession to (I) Obtain Postpetition Financing Pursuant to U.S.C. Sections 105, 362,

363, and 364, (II) Grant Liens and Superpriority Claims to Postpetition Lenders Pursuant to

11 U.S.C. Section 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection to

Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C. Sections 361, 362,

363, and 364 [Docket No. 322] (the “Final DIP Order”), authorizing the Debtors to obtain up to

$16,000,000 in new money debtor-in-possession financing provided by RSA (the “DIP

Financing”).

          9.     On August 15, 2019, the Debtors filed a sale motion seeking approval of bidding

procedures and to authorization sell substantially all of their assets and assume and assign certain

unexpired leases and executory contracts [Docket No. 104] (the “Sale Motion”).

          10.    Pursuant to the approved bidding procedures, on October 17, 2019, the Debtors

conducted an auction. An affiliate of RSA—iPic Theaters, LLC (the “Buyer”) was declared the

Successful Bidder with a credit bid of $50.85 million (net of certain adjustments). See Docket

No. 416.

          11.    After a hearing, on October 29, 2019, the Court entered an order [Docket No. 470]

(the “Sale Order”) approving the sale to the Buyer. The sale closed on November 15, 2019 [Docket

No. 524].

          12.    As of the filing of this Objection, approximately 252 proofs of claim were filed in

these chapter 11 cases. The proofs of claim are recorded on the official claims register maintained

by Stretto, the agent retained by the Debtors to assist with claims processing in these chapter 11

cases.

B.        The Delray Lease and EcoStruction, LLC and Empire Office, Inc.

          13.    Debtor iPic-Gold Class Entertainment, LLC and Delray Beach 4th & 5th Avenue,

LLC (“Delray”) were parties to a certain lease for Suite 400 (the “Office”) of the real property


43259402 v7                                       4
                Case 19-11739-LSS         Doc 676      Filed 04/23/20   Page 5 of 13




located at 25 SE 4th Ave., Delray Beach, FL 33483, dated May 16, 2017 (as amended from time

to time, the “Office Lease”).

          14.    EcoStruction, LLC (“EcoStruction”) and Empire Office, Inc. (“Empire Office”)

were contractors performing construction services and installing construction materials and office

furnishings in the Office, which was anticipated to be, at some point in the future, the Debtors’

corporate offices.

          15.    The Debtors ordered services and materials from Empire Office by a purchase order

dated November 14, 2018, and amendments thereto, and a subsequent purchase order dated

March 21, 2019, and amendments thereto. Empire Office then issued invoices beginning in May

through as recently as September 11, 2019. Among the items Empire Office invoiced the Debtors

for were labor, freight, storage, and the delivery and installation of glass doors, “L”-shaped and

“U”-shaped desks, and privacy-enhancing “Smart Film” in glass partitions.

          16.    EcoStruction provided services and goods to the Debtors pursuant to a certain

contract, dated April 19, 2019, between Debtor iPic-Gold Class Entertainment, LLC and

EcoStruction, and issued invoices beginning with that date through as recently as August 2, 2019.

Among the items EcoStruction invoiced the Debtors for were project management, general labor,

fireproofing, wet area waterproofing, and cleanings. EcoStruction also furnished and installed

interior glazing, flooring, and acoustical ceiling tile.

          17.    EcoStruction and Empire Office have no prior business relationship with the

Debtors and provided no goods or services to the Debtors at any time outside of their work related

to the Office build-out.




43259402 v7                                        5
                Case 19-11739-LSS       Doc 676      Filed 04/23/20    Page 6 of 13




          18.    The Office Lease was deemed rejected on November 15, 2019, pursuant to a Court-

approved stipulation between the Debtors, the Buyer, RSA, and Delray [Docket No. 539, Ex. A

¶ 1].

          19.    EcoStruction and Empire Office each filed proofs of claim asserting entitlement to

administrative expense claims under Section 503(b)(9) of the Bankruptcy Code for goods provided

in the 20-day period prior to the Petition Date. On December 30, 2019, EcoStruction filed a Motion

for Allowance and Immediate Payment of Administrative Claim Under 11 U.S.C. § 503(b)(9) (the

“EcoStruction Motion”) [Docket No. 596].

                                     REQUESTED RELIEF

          20.    By this Objection, RSA seeks entry of an order, pursuant to Section 502(b) of the

Bankruptcy Code, Bankruptcy Rule 3007, Local Rule 3007-1 modifying and reclassifying the

priority of the Disputed Claims as set forth on Exhibit A to the Proposed Order. In accordance

with Local Rule 3007-1(e)(i)(E), RSA believes that this Objection complies in all material respects

with Local Rule 3007-1.

                                           OBJECTION

          21.    Section 503(b)(9) of the Bankruptcy Code provides for the allowance, as an

administrative expense, of a claim equal to “the value of any goods received by the debtor within

20 days before the date of commencement of a case under [title 11] in which the goods have been

sold to the debtor in the ordinary course of such debtor’s business.” 11 U.S.C. § 503(b)(9).

(emphasis added).

          22.    A claimant seeking allowance of an administrative claim pursuant to

Section 503(b)(9) must establish: (1) the vendor sold “goods” to the debtor; (2) the goods were

received by the debtor within twenty days prior to the filing; and (3) the goods were sold to the

debtor in the ordinary course of the debtor’s business.     In re Goody’s Family Clothing, Inc.,


43259402 v7                                      6
                Case 19-11739-LSS         Doc 676       Filed 04/23/20     Page 7 of 13




401 B.R. 131, 133 (Bankr. D. Del. 2009). An administrative expense claimant bears the burden

of establishing that its claim qualifies for priority status. Id. at 137 n.27.

A.        EcoStruction and Empire Office did not Sell Goods to the Debtors in the Ordinary
          Course of the Debtor’s Business

          23.    EcoStruction is a contractor that provided services and supplied construction

materials to the Debtors in connection with the build-out of the Delray corporate office. Similarly,

Empire Office sold office furniture and provided installation services, also in connection with the

build-out of the Delray corporate office. Neither had any ongoing business relationship with the

Debtors or supplied goods used by the Debtors in the ordinary course of their luxury theater and

fine-dining business. Both were one-time creditors of the Debtors related to the Delray office

project, which was never completed or utilized by the Debtors. This is outside the purview of

Section 503(b)(9), which provides protection to vendors that sold goods in the ordinary course of

the Debtors’ theater and restaurant         business to support the financially troubled Debtors’

operations during the Twenty Day period.

          24.    Administrative expenses listed in Section 503(b) are discrete exceptions to the

general equality principle of the Bankruptcy Code. “As such, they must be strictly construed and

be ‘clearly authorized by Congress.’” Ningbo Chenglu Paper Prods. Mfg. Co. v. Momenta, Inc.

(In re Momenta, Inc.), Case No. 11-cv-479-SM, 2012 U.S. Dist. LEXIS 122615, at *11 (D.N.H.

Aug. 29 2012) (quoting Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651,

655 (2006)).

          25.    Strict construal of this provision requires a focus on the language used in the statute.

Section 503(b)(9) places the emphasis on the ordinary course of the debtor’s business, in contrast

to reclamation rights under section 546(c)(1) which emphasize the seller’s business:

          subject to the prior rights of a holder of a security interest in such goods or the
          proceeds thereof, the rights and powers of the trustee under sections 544(a), 545,


43259402 v7                                         7
                Case 19-11739-LSS         Doc 676      Filed 04/23/20     Page 8 of 13




          547, and 549 are subject to the right of a seller of goods that has sold goods to the
          debtor, in the ordinary course of such seller’s business, to reclaim such goods if
          the debtor has received such goods while insolvent, within 45 days before the date
          of the commencement of a case under this title . . . .

11 U.S.C. § 546(c)(1). The contrast is instructive with respect to the different aims of each

provision. Section 546(c)(1) is intended to protect the seller only, and allow reclamation of goods

that have not yet been sold by an insolvent debtor, subject to superior lienholders.

Section 503(b)(9) protects sellers without respect to lienholders, but its dual purpose is to help

debtors by encouraging vendors to continue extending credit to and doing business with debtors

during the crucial 20-day period leading up to a potential chapter 11 filing. See, e.g., In re Arts

Dairy, LLC, 414 B.R. 219, 220 (Bankr. N.D. Ohio 2009) (“[Section 503(b)(9)] seeks to encourage

trade creditors to continue to extend credit to a debtor potentially heading for bankruptcy.”).

Additionally, by focusing on the value of goods that have already been sold and were purchased

in the ordinary course of the debtor’s business, Section 503(b)(9) protects the debtor by providing

an avenue of redress for the type of trade creditor the debtor must often maintain a relationship

with to survive as a going concern. This compromise is staked out by the focus on the “debtor’s

business”: a seller can only take advantage of Section 503(b)(9) if the goods were of a type that

the debtor required in its common business practices, not one-time purchases from entities

unnecessary to maintain relationships with post-petition or post-emergence.

          26.    The Debtors purchased items common to movie theater chains in the ordinary

course of their movie theater business, items like concessions and cleaning supplies, from vendors

who are appropriate claimants under Section 503(b)(9). However, the items in proof of claim 131,

filed by EcoStruction, LLC, and proof of claim 176, filed by Empire Office, Inc., were not

regularly supplied by vendors for maintaining the Debtors’ business; they were instead purchases

from independent contractors related to a single discrete office space construction project (which



43259402 v7                                        8
                Case 19-11739-LSS        Doc 676       Filed 04/23/20    Page 9 of 13




was never completed or ever used by the Debtors). Upon the completion of the projects, there was

no need to maintain a business relationship of the type protected by Section 503(b)(9), and whether

the goods were sold in the ordinary course of the seller’s business is immaterial for Section

503(b)(9) analysis. The bankruptcy interest of maintaining business relationships between a debtor

and the vendors it will need most to obtain credit from post-petition and post-emergence is not

served by placing the Disputed Claims within the ambit of Section 503(b)(9).

          27.    In its motion, EcoStruction incorrectly ignores the plain language of the statute and

argues that the “ordinary course” requirement of Section 503(b)(9) is met since its practices are

ordinary in “the construction industry.” Id. But, as noted above, only 11 U.S.C. § 546(c) explicitly

looks at the seller’s business; Congress made a difference choice when it focused on a “debtor’s

business” for Section 503(b)(9). The Debtors are not a construction business, they are a high-end

movie theater and fine-dining business. EcoStruction’s practices in the world of construction are

entirely immaterial for Section 503(b)(9) analysis, and the same is true for any similar argument

Empire Office, Inc. could assert.

          28.    Accordingly, the Disputed Claims of EcoStruction, LLC and Empire Office, Inc.

listed on Exhibit A are unenforceable against the Debtors as claims entitled to administrative

expense priority under Section 503(b)(9) of the Bankruptcy Code. RSA requests that the Court

modify and reclassify each claim identified on Exhibit A to the Proposed Order so as to disallow

administrative priority to each claim in full.

B.        The Disputed Claims Include Amounts Not Based on the Sale of Goods

          29.    RSA also objects to the Disputed Claims listed on Exhibit A to the Proposed Order

because portions of the Disputed Claims are not based upon the sale of “goods.”




43259402 v7                                        9
                Case 19-11739-LSS        Doc 676       Filed 04/23/20   Page 10 of 13




          30.    An administrative priority claim under Section 503(b)(9) is limited to the provision

of goods.       The definition of “goods” set forth in Article 2 of the U.C.C. applies for

Section 503(b)(9) purposes. It states, in relevant part:

          “Goods” means all things (including specially manufactured goods) which are
          movable at the time of identification to the contract for sale other than the money
          in which the price is to be paid, investment securities (Article 8) and things
          in action.

U.C.C. § 2-105; see also In re NE OPCO, Inc., 501 B.R. 233, 241 (Bankr. D. Del. 2013) (CSS).

Accordingly, the portion of a Section 503(b)(9) claim which is for labor, such as installation, or

for freight should be reclassified and modified as unsecured. See, e.g., In re SRC Liquidation,

LLC, 573 B.R. 537 (Bankr. D. Del. 2017) (disallowing administrative priority for the portion of a

Section 503(b)(9) claim that was for shipping charges).

          31.    A portion of the Disputed Claims listed on Exhibit A to the Proposed Order are not

based on the delivery of goods. Instead, the claims are for services, labor, delivery, and freight,

among other things. For example: (a) in proof of claim 131, filed by EcoStruction, LLC, item

# CO No. 23 lists “Spray Applied Insulation” in the amount of $11,672.50, the claim does not

separate the cost of the “goods” of the insulation from the labor cost of applying the

insulation; (b) in proof of claim 176, filed by Empire Office, Inc., on page 54 of invoice #394031,

line 186, the claimant lists “LABOR—DELIVERY AND INSTALLATION” in the amount of

$77,000; and (c) in proof of claim 204, filed by Tide Cleaners LLP-MW Cleaners EDIT TX, the

claim is described in total as “services provided for Laundry & Dry Cleaning.”

          32.    Accordingly, the portions of the Disputed Claims that are for services cannot be

entitled to administrative expense priority under Section 503(b)(9) of the Bankruptcy Code. RSA

requests that the Court modify and reclassify each claim identified on Exhibit A to the Proposed

Order in the amount listed.



43259402 v7                                       10
                Case 19-11739-LSS             Doc 676         Filed 04/23/20       Page 11 of 13




C.        Disputed Claims include Goods Received by the Debtors Outside of the Twenty Day
          Period

          33.     Additionally, RSA objects to each Disputed Claim to the extent that any goods were

not received by the Debtors within twenty days prior to the Petition Date (the “Twenty Day

Period”). For example: (a) proof of claim 131, filed by EcoStruction, LLC, does not include any

work orders with documentation supporting when the purported goods were received by

the Debtors; (b) proof of claim 176, filed by Empire Office, Inc., includes invoices and ship dates

but does not establish when the purported goods were received by the Debtors; (c) proof of

claim 156 filed by L.A. Specialty Corp., includes numerous entries for purchase orders (“P.O.s”)

issued before the 20-day period, without any detail as to the character of the goods included on the

P.O.s beyond the description “Goods sold,” and without any documentation supporting when the

Debtors received the “goods”;3 (d) proof of claim 157, filed by Prime Line Distributors, Inc.,

includes twenty-one invoices issued outside the 20-day period without any documentation

supporting when the Debtors received the goods; and (e) proof of claim 204, filed by Tide Cleaners

LLP-MW Cleaners EDIT TX, apart from being entirely for services provided as noted supra,

includes in its appended exhibit only three charges within the 20-day period, and without any

documentation supporting when the Debtors received the services.

          34.     Accordingly, portions of the Disputed Claims listed on Exhibit A are unenforceable

against the Debtors as claims entitled to administrative expense priority under Section 503(b)(9)

of the Bankruptcy Code. RSA requests that the Court modify and reclassify the claims identified




3
  Claimant L.A. Specialty Corp’s proof of claim asserts entitlement to an administrative claim under Section 503(b)(9)
and also references the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. Section 499e(c)(2). Even
assuming Claimant sold perishable agricultural commodities to the Debtors, Claimant did not preserve its interest in
the statutory trust established by Section 5(c)(2) of PACA by including the language required by 7 U.S.C.
Section 499e(c)(4) on the invoices it sent to the Debtors (and which are attached to its proof of claim), and did not
otherwise take action to preserve its interest by providing written notice under 7 U.S.C. Section 499e(c)(3).


43259402 v7                                              11
                Case 19-11739-LSS        Doc 676        Filed 04/23/20   Page 12 of 13




on Exhibit A to the Proposed Order in the amount listed.

                                  RESERVATION OF RIGHTS

          35.    RSA expressly reserves the right to amend, modify, or supplement this Objection.

Should one or more of the grounds for this Objection be dismissed or overruled, RSA reserves the

right to object to any Section 503(b)(9) Disputed Claim on any other ground.

          36.    This motion is without prejudice to the rights of any other party in interest to object

to any Disputed Claims listed on Exhibit A to the Proposed Order on any other ground. The right

to commence additional proceedings with respect to the claims that are subject to this Objection,

including but not limited to proceedings under sections 502(d), 510, 542, 543, 544, 545, 547, 548,

549, 550, 551, and 553 of the Bankruptcy Code is also reserved.

                                              NOTICE

          37.    RSA has provided notice of this Objection to (i) the United States Trustee;

(ii) counsel to the Debtors; (iii) the holders of the Disputed Claims; and (iv) all parties that have

filed a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002.

In light of the nature of the relief requested here, RSA submits that no other or further notice is

necessary.



                                [LEFT INTENTIONALLY BLANK]




43259402 v7                                        12
              Case 19-11739-LSS         Doc 676       Filed 04/23/20    Page 13 of 13




          WHEREFORE, RSA respectfully requests that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit 2, sustaining this Objection in all respects and

granting such other and further relief as the Court may deem just and proper.



 Dated: April 23, 2020                           BURR & FORMAN LLP
        Wilmington, Delaware
                                                 /s/ J. Cory Falgowski
                                                 J. Cory Falgowski (DE No. 4546)
                                                 1201 N. Market Street, Suite 1407
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 830-2312
                                                 Email: jfalgowski@burr.com

                                                 -and-

                                                 Jeffrey T. Baker (pro hac vice)
                                                 Derek F. Meek (pro hac vice)
                                                 420 20th Street N, Suite 3400
                                                 Birmingham, AL 35203
                                                 Telephone: (205) 251-3000
                                                 Email: jbaker@burr.com
                                                        dmeek@burr.com

                                                Counsel for Employees’ Retirement System of
                                                Alabama and Teachers’ Retirement System of
                                                Alabama




43259402 v7                                      13
